Title: Valentine W. Southall to Thomas Jefferson, 5 March 1817
From: Southall, Valentine Wood
To: Jefferson, Thomas


          
            Dear Sir,
            March 5. ‘17
          
          By referance to the acts concerning roads I find, that an application to the County Court to discontinue a road must be preceded by one month’s notice in some public paper and an advertisement at the door of the courthouse. See 1 Vol. R. Code p. 423.
          
          Jeff. tells me this has not been done. I, therefore, thought it best to delay the application,
          
            respectfully
            V. W. southall
          
        